An unpub|isheld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'

OF

NEvAnA

CLERK’S ORDER

(O)'l947

~1@=»

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

 

l\/[ELVINA LATOYA PERKINS, No. 63668
Appellant,

STATE OF NEVADA DEPARTl\/[ENT F § L   _
Respondent.

TRAC| K.L|NDEMAN
cc.eRQo-¢j£spc=a%s coum'
ev

l
DEPUTY CLERK '

ORDER DISMISSING APPEAL

This is a proper person appeal, docketed in this court on July
25, 2013, without payment of the requisite filing fee. On that same day, a
notice was issued directing appellant to pay the filing fee within ten days. z
The notice further advised that failure to pay the filing fee within ten days
would result in the dismissal of this appeal. To date, appellant has not
paid the filing fee or otherwise responded to this court’s notice.
Accordingly, cause appearing, this appeal is hereby dismissed.

It is so ORDERED.

CLERK OF THE SUPREl\/.[E COURT
TRACIE K. LINDEMAN

BY: gill £§ll[l[(lll` l

cc: Hon. Cynthia N. Giuliani, District Judge
l\/lelvina Latoya Perkins
Clark County District Attorney/Juvenile Division
Eighth District Court Clerk

/2> - 25225